UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. ORINDA FUNDS Annual Report February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund Class A Shares – OHEAX Class I Shares – OHEIX Orinda SkyView Macro Opportunities Fund Class A Shares – OMOAX Class I Shares – OMOIX Table of Contents Message from the President 3 Performance Overview 5 Commentary 11 Orinda SkyView Multi-Manager Hedged Equity Fund Sector Allocation of Portfolio Assets 22 Schedule of Investments 23 Schedule of Securities Sold Short 32 Schedule of Options Written 38 Schedule of Open Futures Contracts 38 Orinda SkyView Macro Opportunities Fund Sector Allocation of Portfolio Assets 39 Schedule of Investments 40 Schedule of Securities Sold Short 46 Schedule of Futures Contracts 48 Financial statements Statements of Assets and Liabilities 50 Statements of Operations 52 Statements of Changes in Net Assets Orinda SkyView Multi-Manager Hedged Equity Fund 54 Orinda SkyView Macro Opportunities Fund 56 Statement of Cash Flows Orinda SkyView Multi-Manager Hedged Equity Fund 58 Orinda SkyView Macro Opportunities Fund 59 Financial Highlights Orinda SkyView Multi-Manager Hedged Equity Fund 60 Orinda SkyView Macro Opportunities Fund 62 Notes to the Financial Statements 64 Report of Independent Registered Public Accounting Firm 81 Expense Example 82 Notice to Shareholders 84 Management 85 Approval of Investment Advisory and Sub-Advisory Agreements Orinda SkyView Multi-Manager Hedged Equity Fund 87 Approval of Investment Sub-Advisory Agreement Orinda SkyView Macro Opportunities Fund 90 Privacy Notice Inside Back Cover Message from the President We are pleased to provide the annual report information for the Orinda Funds for the fiscal period ended February 28, 2013. Our Funds seek to provide attractive long-term risk-adjusted returns across the range of market environments and are designed to help investors diversify a traditional long only stock and bond portfolio. For decades, institutional investors have included alternative investment strategies in their investment portfolios; for most mutual fund investors, access to institutional-caliber alternative strategies has been limited. Orinda Asset Management, LLC was formed to bring alternative investment strategies to the professional advisor community in a user-friendly, cost-efficient structure by employing independent sub-advisors to manage our mutual funds offering daily liquidity. Our firm is predicated upon the principle that, over time, our clients’ success translates into the success of the firm. We thank you for your investment in the Funds, and for the trust you have placed in Orinda Asset Management. Craig Kirkpatrick President Orinda Asset Management, LLC 3 ORINDA SKYVIEW MULTI-MANAGER HEDGED EQUITY FUND The Orinda SkyView Multi-Manager Hedged Equity Fund seeks to achieve long-term capital appreciation. In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and reduced volatility compared to traditional broad-based equity market indices The Fund’s performance for the fiscal year ended February 28, 2013, as well as the performance for the S&P 500® Index, Russell 2000® Index and HFRX Equity Hedge Index for this same period, is shown in the table below. ORINDA SKYVIEW MULTI-MANAGER HEDGED EQUITY FUND Since Inception Returns as of 2/28/13 1 yr. (3/31/11) PERFORMANCE AT NAV without sales charge A share 0.04% 0.92% I share 0.35% 1.23% S&P 500® Index 13.46% 9.62% Russell 2000® Index 14.02% 5.58% HFRX Equity Hedge Index 5.15% -9.13% PERFORMANCE AT MOP includes maximum sales charge A share -4.97% -1.76% Fund Expense Caps* as of 6/28/12:A share 2.95%; I share 2.64%.Expense Ratio as of 6/28/12:A share 3.95% net (4.43% gross); I share 3.65% net (4.19% gross). Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-903-1313 or visiting www.orindafunds.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held for 60 days or less. If it did, total return would be reduced. Performance data shown at MOP (Maximum Offering Price) reflects the Class A maximum sales charge of 5.00%. Performance data shown at NAV does not reflect the deduction of the sales load. Investment performance reflects fee waivers in effect. In the absence of such waivers total return would be reduced. * The Adviser has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.05%, interest, taxes, interest and dividends on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 2.95% and 2.64% of average daily net assets of the Fund’s Class A and Class I shares, respectively (the “Expense Caps”). The Expense Caps will remain in effect through at least June 28, 2013, and may be terminated only by the Trust’s Board of Trustees. 4 PERFORMANCE OVERVIEW This Fund is designed to provide a conservative method for investors to access the equities market, and over the long-term achieve equity market-like returns with less volatility. Conservative positioning throughout the fiscal year, along with a challenging summer period, contributed to the performance of the Fund being at the lower end of our expectations and underperforming its benchmarks. During the three-month period from June 1st – August 31st of 2012, the S&P 500 index returned approximately 7.9% and the Russell 2000® Index returned 6.9%, while the Fund generated a return of 0.25%. The underperformance of the Fund during this period of strong equity returns contributed to the bulk of the underperformance over the fiscal year. It is during periods of sharp up movements such as this that the Fund’s performance tended to lag. In addition, managers were not particularly rewarded for stock picking during this environment, and underperformed primarily in the Healthcare and Technology sectors. Sectors that contributed positively to the Fund’s performance include Financials and Consumer Discretionary.It is important to understand that the Fund is not managed to a benchmark; however, we monitor its comparative performance to these, as well as other measures, both on a relative as well as risk-adjusted basis. The Fund also did meet our risk expectations for volatility (standard deviation of returns) and drawdown (peak to trough). Source:Orinda Asset Management As of February 28, 2013, the Fund’s beta to the S&P 500® Index was approximately 0.51, with 84.1% gross long, 30.4% gross short, for a 53.7% net long invested posture. The composition of the portfolio remains well diversified across industry sectors, as well as by holdings; the top 10 long positions comprised 11.3% of the Fund, and the top ten short holdings were 7.5%. On an attribution basis, the Fund received a positive contribution from its long holdings while the short holdings detracted from the Fund’s returns over the fiscal year.Long 5 positions gained over 11.5% (all numbers are gross of fees), and contributed 9.2% to Fund performance.The Financials and Consumer Discretionary sectors were the most significant contributors.Information Technology was the only sector that detracted significantly from long performance.Short positions lost approximately 12%, and detracted 4.5% from the Fund’s overall return.Energy was the only sector that had positive contribution on the short side, while Health Care shorts were the primary detractor. Net exposure of the Fund over the previous year ranged from approximately 40% net long to 57% net long, highlighting the prudent positioning of the sub-advisers given the cross-currents in the market.While our sub-advisors remain cautious, especially given the tail-risks of various macro outcomes, each believes it is an environment where there will be winners and losers to choose from in a world with tepid growth. PORTFOLIO CHARACTERISTICS as of 2/28/13 EXPOSURE as of 2/28/13 Number of Long holdings* Long % Number of Short holdings* Short % Top 10 Long holdings (% of net assets) % Gross** % Top 10 Short holdings (% of net assets) -7.54 % Net % * Does not include Futures and Options positions. ** Gross exposure is calculated by adding the percentage of the Fund’s capital invested in long holdings to the percentage of the Fund’s capital in short positions. SECTOR EXPOSURE as of 2/28/13 Fund holdings and/or sector allocations are subject to change and are not recommendations to buy or sell any security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. * ETFs and Options are not GICS sectors. Given the current market environment, we believe the Fund is well positioned to provide an opportunity for competitive risk-adjusted returns and reduced volatility when compared to traditional broad-based equity market indices. 6 ORINDA SKYVIEW MACRO OPPORTUNITIES FUND The Orinda SkyView Macro Opportunities Fundseeks to achieve long-term capital appreciation by pursuing positive absolute returns across market cycles. In pursuing its objective, the Fund seeks to generate attractive long-term returns with low sensitivity to traditional equity and fixed-income indices. The Fund’s performance for the fiscal period of April 30, 2012 through February 28, 2013, as well as the performance for the BoA Merrill Lynch 3-month Treasury Bill Index for this same period, is shown in the table below. ORINDA SKYVIEW MACRO OPPORTUNITIES FUND Since Inception Returns as of 2/28/13 3 mos. (4/30/12) PERFORMANCE AT NAV without sales charge A share -1.10% 0.96% I share -1.02% 1.20% BoA Merrill Lynch 3-month Treasury Bill Index 0.02% 0.10% PERFORMANCE AT MOP includes maximum sales charge A share -6.03% -4.10% Fund Expense Caps* as of 4/30/12:A share 2.96%; I share 2.66%.Expense Ratio as of 4/30/12:A share 2.98% net (3.32% gross); I share 2.68% net (3.02% gross). Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-903-1313 or visiting www.orindafunds.com. Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less. If it did, total return would be reduced. Performance data shown at MOP (Maximum Offering Price) reflects the Class A maximum sales charge of 5.00%. Performance data shown at NAV does not reflect the deduction of the sales load. Short term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers total return would be reduced. * The Adviser has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding acquired fund fees and expenses (“AFFE”) of 0.01%, interest, taxes, interest and dividend expense on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 2.96% and 2.66% of average daily net assets of the Fund’s Class A and Class I shares, respectively (the “Expense Caps”). The Expense Caps will remain in effect through at least June 30, 2013, and may be terminated only by the Trust’s Board of Trustees. 7 PERFORMANCE OVERVIEW The Fund seeks to achieve long-term returns exhibiting low to moderate correlation to traditional risk factors like equities and interest rates, and thereby provide diversification benefits to investor portfolios comprised of these traditional risk factors. The Fund seeks to achieve this goal by allocating to a select group of specialized sub-advisors that implement thematic fundamental as well as systematic investment processes seeking to identify and profit from global dislocations across asset classes (both long and short). The Fund’s strategy is highly opportunistic seeking to exploit changes in the macroeconomic landscape through equity, bond, currency and futures markets. Therefore, the Fund’s risk exposures to traditional asset classes will likely change over time as opportunities change and no persistent, long-term risk factor will be maintained. We believe that the Fund’s flexible and opportunistic structure will produce portfolio characteristics distinctly different from more typical equity, bond, or global allocation strategies. Some of the themes that the Fund pursued during its initial fiscal period include: • Global Leverage, Competitive Currency Devaluation, and Global Quantitative Easing • New Energy Resources and Changing Industry Dynamics • China Infrastructure Overbuild and Slowdown • Emerging Consumer Class in Developing Countries More details regarding these themes are included in the Year-End Commentary section of this report. Since its inception on April 30th, 2012, through the end of the fiscal period on February 28, 2013, the Fund, as represented by its Class A shares, returned 1.00% (without the impact of sales charges), vs. the BofA Merrill Lynch 3-month Treasury Bill Index which returned 0.07%.It is important to understand that the Fund is not managed to a benchmark; however, we monitor its comparative performance to these, as well as other measures, both on a relative as well as risk-adjusted basis. Positive performance contribution to the portfolio came from shorting currencies like the Japanese Yen as more countries engage in competitive currency devaluations. The Yen short was related to that country’s efforts to battle deflation. Another theme that contributed positively was new energy resources, as our sub-advisors were able to profit from longs as well as shorts across refiners as well as energy production and services companies.A couple of the themes that negatively impacted performance were long precious metals like gold and silver as well short companies related to China infrastructure. Most of this occurred during the last quarter of 2012. We believe that the Fund performed well during a period that proved quite difficult for many macro related strategies. The returns throughout the period exhibited a low beta to traditional equity and fixed income indexes. 8 The Fund remains well diversified across risk exposures and by the end of the year our sub-advisors have increased their equity risk exposure relative to where it was earlier in 2012. ASSET CLASS EXPOSUREas of 2/28/13 Source:Orinda Asset Management PORTFOLIO CHARACTERISTICS RISK ANALYSIS (since inception) as of 2/28/13 as of 2/28/13 Number of Long holdings Beta vs. S&P 500 Index Number of Short holdings 36 Beta vs. MSCI World Index Beta vs. Barclays Capital U.S. Aggregate Bond Index -0.28 Risk measures apply to Class A shares only. CORRELATION as of 2/28/13 MSCI Barclays Capital U.S. S&P 500 World Index Aggregate Bond Index OMOAX -0.17 We believe that global fiscal and monetary policies will lead to periods of greater dislocations across asset classes during the coming year and beyond. We expect periods of heightened volatility across asset classes, with phases of both strong and weak equity market returns.We have confidence that our stable of experienced Macro managers have the skills to generate attractive long-term returns with the potential for low sensitivity to traditional equity and fixed-income indices. 9 We thank you for your investment in the Funds, and for the trust you have placed in Orinda Asset Management. Craig Kirkpatrick Steven Turi President and Portfolio Manager Chief Investment Officer and Portfolio Manager Orinda Asset Management, LLC SkyView Investment Advisors 10 COMMENTARY During the past year, we experienced increased optimism that the bottom in housing seems to be occurring and that we were experiencing “the beginning of the beginning” of the housing recovery.Normally both autos and housing play an important part in bringing the economy off the bottom.In the past, an important reason for our cautionary economic outlook reflected the absence of one of the two agents—housing—that brings life to an economic recovery.With housing showing signs of life, we believe the odds favor upside risk to the current economic forecasts.If, as we expect, this proves to be the case, investors will shift to greater focus on sector rotation to take advantage of the strengthening economic expansion. All in all, a more normal economic cycle combined with investors more focused on micro rather than macro issues should put greater emphasis on stock selection.This conclusion does not mean that we are blind to potential future macro events that could affect financial markets.The uncertainties include gridlock in Washington and unsettling events in the Middle East particularly concerning Iran, Syria and Egypt.In addition, the euro zone did not resolve the key issue it faces—centralized fiscal management—which will come back to haunt that region. As the near-term economic cycle evolves, adjustments made in U.S. industries make us optimistic about the future long-term economic outlook.These changes reflect the harnessing of technological change by private industry in energy, automotive —surprisingly as well as a broad array of applications to information and media delivery.As a result, we expect equities to prove to be more attractive long term than fixed income securities. Currencies; mine is worth less than yours.The efforts by most mature economies to gain a competitive advantage using currency devaluations marks one disturbing change in the global economic outlook.The election in Japan added the third largest economy to this list.How will Korea protect Samsung and Hyundai against its rivals in Japan?Will the European Central Bank be forced to weaken the euro to help their major auto makers?Ultimately, competitive devaluations will probably not spark economic growth, but could prove to be destructive to the global economies if these efforts last for some time.With the developed economies devaluing the intrinsic value of their currencies, in a low interest rate environment, gold is being considered for some portion of investor portfolios. What might be key measures to predict future inflationary increases?Since wage costs comprise the most important influence on inflation, the recent high levels of unemployment lowered inflationary pressures.At the same time, corporate profits benefitted from the lack of wage pressures. A reversal of these trends will provide an important indicator that the rate of inflation will likely increase.It will give Federal Reserve (the “Fed”)hawks the ammunition needed to call for a pull back in QE “Forever”.At the same time, with the economy still showing modest growth, the timing of this future reversal remains the key call. What about equities if the Fed ends its QE “Forever” policies and raises short-term interest rates?Certainly such a change would signal the Fed’s confidence that the 11 economy has finally moved into a sustained expansionary phase.This could lead investors to more traditional sector rotation as the economy moves first through its growth and then into its maturity stage. At the same time, export oriented developing and emerging market economies should benefit from the growth of the U.S.While the European economy will likely lag, many global European companies, which earn much of their income outside of Europe, could benefit from the growth of other regions.The bottom line is that a return to a normal business cycle in the U.S. should encourage investors to increase their focus on regional markets outside the U.S. Energy—changing the world.We describe the growing production of natural gas and oil in the U.S. as reversing the impact of the 1973 OPEC oil embargo.There is no doubt that the importance of this change may prove to be greater than economic forecasters take into account and provide broader investment opportunities than investors realize.As a result the consequences will grow.In Abu Dhabi, government leaders have emphasized that the growing U.S. oil production will shift their prime export focus to Asia. In Iraq, less than a year after the U.S. removed its military presence, the Chinese National Petroleum Corp. jointly operates three fields producing 1.4 million barrels of crude oil daily, representing nearly half of Iraq’s 3 million barrel daily production.According to a report issued by the International Energy Agency in October 2012, in about 20 years, Iraqi oil production is estimated to reach 8 million barrels daily and nearly 80 percent will go to Asia, with most of it going to China. What is happening to oil production in both the U.S. and Iraq illustrates the changes affecting world oil markets.Without such increased oil production in the U.S. and Iraq, growing oil demand from China would have produced substantial upside pressure on the price of crude oil.This no longer appears to be the case. What about imports to the U.S.?In 2007, two-thirds of crude oil consumption in the U.S. came from imports. Next year’s forecast shows a drop to one-third.By 2020, U.S. oil production may exceed that of Saudi Arabia.Most of this production comes from private land.Untouched oil reserves on public lands in Wyoming are thought to exceed that of Saudi Arabia.And that is the supply story. On the demand side, a technology revolution will sweep through the automobile industry as it changes to meet the new Corporate Average Fuel Economy (CAFÉ) standards.Currently the CAFÉ mpg targets are roughly 31 mpg for the smallest cars and 24 mpg for the largest.Skipping to 2025, these targets jump to 61 and 46 mpg, respectively, with significant increases even before that year. What does this all mean?Oil supplies will grow while demand from developed economies for gasoline will likely decline.That suggests the real global price of crude should show little change over the next decade.Investors will need to be sensitive to this outlook in valuing their investments in various energy companies.Additionally, greater hybridization and electrification should bring great technological change to the auto industry.This technology shift could create great opportunities for investors seeking out companies benefitting from this change. 12 Shifting Energy Production shifts Global Security Planning.The changing outlook for oil supply and prices may bring a major change to global security issues.Many countries depend heavily on oil revenues to support their government programs.An example close at hand is Mexico.The OPEC countries of the Middle East as well as Russia also fall into this same dependence on oil revenues as Mexico.In the case of Russia, historians suggest that the high price of oil in the 1970s delayed the collapse of the Soviet Union for nearly two decades. Over the next decade the U.S. should become much less dependent on Middle East oil.Nonetheless, the U.S. will likely continue to maintain a naval presence in the Persian Gulf.Ironically, unlike today when the U.S. Navy controls the Persian Gulf to protect oil shipments, in a decade or so, this naval presence could be used to shut off oil shipments to unfriendly powers by closing the Strait of Hormuz.During that time, China may be building a blue water navy.Whether this will increase or lessen national security issues will be subject to debate, but no doubt the consequences of this change could be meaningful and important to the direction of defense expenditures.During this period, the growing burden of federal healthcare and interest expenditures may force some hard decisions on America’s global military commitments. Finally, the uncertainty of a nuclear Iran could upset the outlook for oil and financial markets overall if hostilities break out in the Middle East.In the Persian/Arabian Gulf states, various government sources emphasized the point that multi-lateral economic and financial sanctions were depressing the Iranian economy.Secondly, despite public appearances, Iranian President Ahmadinejad has little power with most decision making power residing in Iran’s Supreme Leader, Ali Khamenei.Key to future policies in Iran may, in part, depend on Iran’s June presidential election. Demographics and Dividends.On January 1, 2011, the oldest “Baby Boomers” turned 65.From that date, and every day until 2030, 10,000 “Boomers” will turn 65.By then 18% of the nation’s population will be 65 compared to just 13% today. As “Boomers” enter retirement, the majority will depend solely on Social Security payments.However, about 25% of the “Boomers” have the financial resources to invest for additional income1.Historically, “Boomers” heavily influenced various industries as their population bulge moved through their life cycle.We expect this influence to play out in the financial markets as they affect how public corporations reward their shareholders. In the past, when interest rates on fixed income securities were higher, retirees would use fixed income securities or bond mutual funds as one source of additional income.In doing so, they may have sold their equities and equity funds to seek out the implied safety of fixed income securities.In today’s environment, with historically low interest rates, we expect stocks, with attractive dividend yields, will receive a greater proportion of retiree investments. 1 Social Security Bulletin, Vol. 72 No. 4 (released November 2012), How Did the Recession of 2007–2009 Affect the Wealth and Retirement of the Near Retirement Age Population in the Health and Retirement Study? by Alan L. Gustman, Thomas L. Steinmeier, and Nahid Tabatabai 13 We believe corporation dividend payments will likely reflect this change.Last year, S&P 500® Index companies increased dividend payments by 17% over 2011.This change excludes dividends shifted into December by corporations to avoid 2013’s higher tax rate on dividends.To meet the Boomer demands for income, we expect corporations will likely use their free cash flow to reward shareholders with higher dividends instead of share buyback programs.The interesting question will be how much influence this potential shift by “Boomers” into stocks with attractive dividends will affect the valuation of other equities that offer higher growth but modest dividends. In conclusion, the outlook for the economy and the equity markets very much, in our opinion, depends on the strength of the housing market during the seasonally important spring selling season.If it proves to be a strong period, then there could be upside risk to the economic outlook for the remainder of 2013 and into next year.We would add a note of caution; even a better outlook for economic growth will still likely produce a below average economic recovery.In addition, many macro issues seem to have faded for the time being.If this proves to be the case, investors could increase their focus on individual stock selection.This may lead to more traditional sector rotation as the economy moves first through its growth and then into its maturity stages.At the same time, if the economy shows better than expected growth—albeit still at a below average rate—investors may begin speculating on when the Fed will be less dovish.This speculation should shorten when projections for trend reversal of the fixed income market become real and bond prices decline. Craig Kirkpatrick Steven Turi President and Portfolio Manager Chief Investment Officer and Portfolio Manager Orinda Asset Management, LLC SkyView Investment Advisors The information provided herein represents the opinions of Orinda Asset Management, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. This report is intended for shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. The Funds can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested. The Funds may use leverage which may exaggerate the effect of any increase or decrease in the value of portfolio securities or the Net Asset Value of the Funds, and money borrowed will be subject to interest costs. Investments in smaller companies involve greater risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Funds may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. Investments in 14 asset backed and mortgage backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Multi-investment management styles may lead to higher transaction expenses compared to single investment management styles. Outcomes depend on the skill of the sub-advisers and adviser and the allocation of assets amongst them. Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Diversification does not assure a profit or protect against a loss in a declining market. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. DEFINITIONS The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. The Russell 2000 Index is an unmanaged index that measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The index includes the reinvestment of dividends. The HFRX Equity Hedge Index is part of a series benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 Million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. The BoA Merrill Lynch 3-month Treasury Bill Index is an unmanaged index that measures returns of three-month Treasury Bills. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market capitalization-weighted index, comprised predominately of U.S. traded investment grade bonds with maturities of one year or more. The index includes Treasury securities, Government agency bonds, mortgage-backed bonds, and corporate bonds. The index is representative of intermediate duration US investment grade debt securities. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States.One cannot invest directly in an index. Standard Deviation is a measure of daily volatility of returns. Higher standard deviation implies higher volatility. Beta is a measure of the volatility of a fund relative to the overall market. Free cash flow iscalculated by subtracting a company’s capital expenditures from its operating cash flow. A Correlation Coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. Drawdown refers to the maximum peak-to-valley drop in a fund’s performance history. Orinda Asset Management is the adviser to the Orinda Funds which are distributed by Quasar Distributors, LLC. 15 Comparison of the change in value of a $10,000 investment in the Orinda SkyView Multi-Manager Hedged Equity Fund – Class A, Russell 2000® Index, HFRX Equity Hedge Index and the S&P 500® Index Since Inception Total Return Periods ended February 28, 2013: 1 Year (3/31/11) Orinda SkyView Multi-Manager Hedged Equity Fund – Class A (No Load) 0.04% 0.92% Orinda SkyView Multi-Manager Hedged Equity Fund – Class A (Load) -4.97% -1.76% Russell 2000® Index 14.02% 5.58% HFRX Equity Hedge Index 5.15% -4.87% S&P 500® Index 13.46% 9.62% Total Annual Fund Operating Expenses:2.95% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2000 Index is an unmanaged index that measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The index includes the reinvestment of dividends. The HFRX Equity Hedge Index is part of a series benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund 16 Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 Million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. 17 Comparison of the change in value of a $500,000 investment in the Orinda SkyView Multi-Manager Hedged Equity Fund – Class I, Russell 2000® Index, HFRX Equity Hedge Index and the S&P 500® Index Since Inception Total Return Periods ended February 28, 2013: 1 Year (3/31/11) Orinda SkyView Multi-Manager Hedged Equity Fund – Class I (No Load) 0.35% 1.23% Russell 2000® Index 14.02% 5.58% HFRX Equity Hedge Index 5.15% -4.87% S&P 500® Index 13.46% 9.62% Total Annual Fund Operating Expenses:2.64% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $500,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2000 Index is an unmanaged index that measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The index includes the reinvestment of dividends. The HFRX Equity Hedge Index is part of a series benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITS compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. This methodology 18 includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations. More specifically, the HFRX Methodology defines certain qualitative characteristics, such as: whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements. Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. Constituents of HFRX Indices are selected and weighted by the complex and robust process described above. The model output constitutes a sub-set of strategies which are representative of a larger universe of hedge fund strategies, geographic constituencies or groupings of funds maintaining certain specific characteristics. In order to be considered for inclusion in the HFRX Indices, a hedge fund must be currently open to new transparent investment, maintain a minimum asset size (typically $50 Million) and meet the duration requirement (generally, a 24 month track record). These criteria may vary slightly by index. The S&P 500 Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. 19 Comparison of the change in value of a $10,000 investment in the Orinda SkyView Macro Opportunities Fund – Class A and the BofA Merrill Lynch 3-month Treasury Bill Index Since Inception Total Return Periods ended February 28, 2013: (4/30/12) Orinda SkyView Macro Opportunities Fund – Class A (No Load) 0.96% Orinda SkyView Macro Opportunities Fund – Class A (Load) -4.10% BofA Merrill Lynch 3-month Treasury Bill Index 0.10% Total Annual Fund Operating Expenses:2.96% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The BoA Merrill Lynch 3-month Treasury Bill Index is an unmanaged index that measures returns of three-month Treasury Bills. 20 Comparison of the change in value of a $500,000 investment in the Orinda SkyView Macro Opportunities Fund – Class I and the BofA Merrill Lynch 3-month Treasury Bill Index Since Inception Total Return Periods ended February 28, 2013: (4/30/12) Orinda SkyView Macro Opportunities Fund – Class I (No Load) 1.20% BofA Merrill Lynch 3-month Treasury Bill Index 0.10% Total Annual Fund Operating Expenses:2.66% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-903-1313. This chart illustrates the performance of a hypothetical $500,000 investment made in the Fund on March 31, 2011, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The BoA Merrill Lynch 3-month Treasury Bill Index is an unmanaged index that measures returns of three-month Treasury Bills. 21 SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund Percentages represent market value as a percentage of net assets. 22 SCHEDULE OF INVESTMENTS at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% Shares Value Consumer Discretionary - 16.0% Abercrombie & Fitch Co. $ Acquity Group Ltd. - ADR^† Advance Auto Parts, Inc. Aeropostale^* American Eagle Outfitters, Inc.* BJ’s Restaurants, Inc.^* Black Diamond, Inc.^ Brinker International, Inc.* Chico’s FAS, Inc.* Christopher & Banks Corp.^ Cooper Tire & Rubber Co. Deckers Outdoor Corp.^* DIRECTV^* Expedia, Inc. Express, Inc.^ Francesca’s Holdings Corp.^* Grand Canyon Education, Inc.^* Jones Group, Inc.* LKQ Corp.^* National CineMedia, Inc.* Pandora Media, Inc.^* PetMed Express, Inc.* Ruby Tuesday, Inc.^* Rue21, Inc.^* Scientific Games Corp.^* Shutterfly, Inc.^* Standard Motor Products, Inc.* Target Corp.* Under Armour, Inc.^* Xueda Education Group - ADR†*~ Consumer Staples - 2.3% CVS Caremark Corp.* Herbalife Ltd.† The Fresh Market, Inc.^* The accompanying notes are an integral part of these financial statements. 23 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% (Continued) Shares Value Energy - 5.3% Core Laboratories NV†* $ Dril-Quip, Inc.^* Forum Energy Technologies, Inc.^ HollyFrontier Corp.* Marathon Petroleum Corp.* National Oilwell Varco, Inc.* Oceaneering International, Inc.* Patterson-UTI Energy, Inc. RPC, Inc.* Seadrill Ltd.†* Suncor Energy, Inc.†* Tesoro Corp.* Valero Energy Corp.* Western Refining, Inc.* World Fuel Services Corp.* Financials - 8.9% Affiliated Managers Group, Inc.^* American Financial Group, Inc.* Argo Group International Holdings Ltd.†* Assured Guaranty Ltd.†* AXIS Capital Holdings Ltd.† Berkshire Hathaway, Inc. - Class B^* BNC Bancorp* Broadway Financial Corp.^ Carrollton Bancorp^* Colony Bankcorp, Inc.^* Deutsche Bank AG†* ECB Bancorp, Inc.^* Farmers National Banc Corp.* FBL Financial Group, Inc.* Financial Engines, Inc.^* First Financial Holdings, Inc.* First South Bancorp, Inc.^* First United Corp.^* FirstService Corp.^†* The accompanying notes are an integral part of these financial statements. 24 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% (Continued) Shares Value Financials - 8.9% (Continued) FXCM, Inc.* $ Greenlight Capital Re Ltd.^†* Hallmark Financial Services, Inc.^* Hopfed Bancorp, Inc.* Intervest Bancshares Corp.^* JPMorgan Chase & Co.* Lincoln National Corp.* LNB Bancorp, Inc.* Metlife, Inc.* MetroCorp Bancshares, Inc.^* New Hampshire Thrift Bancshares, Inc.* Oak Ridge Financial Services, Inc.^ Oriental Financial Group† Parke Bancorp, Inc.^* Peoples Bancorp of North Carolina* Portfolio Recovery Associates, Inc.^* QCR Holdings, Inc.* Shore Bancshares, Inc.* Signature Bank^* Suffolk Bancorp^* Summit Financial Group, Inc.^* Timberland Bancorp, Inc.* Union First Market Bankshares Corp.* United Fire Group, Inc.* Virtus Investment Partners, Inc.^* VSB Bancorp, Inc.* Zillow, Inc.^ Health Care - 6.3% Abiomed, Inc.^* Alere, Inc.^ Align Technology, Inc.^* AmerisourceBergen Corp.* Anika Therapeutics, Inc.^* AstraZeneca PLC - ADR†* BioMarin Pharmaceutical, Inc.^* The accompanying notes are an integral part of these financial statements. 25 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% (Continued) Shares Value Health Care - 6.3% (Continued) Cambrex Corp.^* $ Conceptus, Inc.^ Five Star Quality Care, Inc.^* Hologic, Inc.^* Johnson & Johnson* Laboratory Corp.^* Lannet, Inc.^ Masimo Corp.* McKesson Corp.* Merck & Co., Inc.* Novartis AG - ADR†* PAREXEL International Corp.^* Puma Biotechnology, Inc.^ Zimmer Holdings, Inc.* Industrials - 14.0% 51job, Inc. - ADR^† Acuity Brands, Inc. Aircastle Ltd.†* Alliant Techsystems, Inc.* Astrotech Corp.^ Atlas Air Worldwide Holdings, Inc.^* Avery Dennison Corp.* Blount International, Inc.^* CNH Global NV† Delta Air Lines, Inc.^* Echo Global Logistics, Inc.^ EnerSys^* ESCO Technologies, Inc.* Expeditors International of Washington, Inc.* Graco, Inc.* H & E Equipment Services, Inc.* HEICO Corp.* Huron Consulting Group, Inc.^* IHS, Inc.^* Innerworkings, Inc.^* The accompanying notes are an integral part of these financial statements. 26 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% (Continued) Shares Value Industrials - 14.0% (Continued) Insteel Industries, Inc.* $ Kadant, Inc.^* Kimball International, Inc. Koninklijke Philips Electronics NV - ADR†* Landstar System, Inc.* Lindsay Corp. MasTec, Inc.^* Mistras Group, Inc.^ Northrop Grumman Corp.* Owens Corning, Inc.^* Quad Graphics, Inc. Raytheon Co.* Republic Airways Holdings, Inc.^* Rexnord Corp.^ Rockwell Automation, Inc.* Snap-On, Inc.* Southwest Airlines Co.* Stantec, Inc.† Taser International, Inc.^ The ADT Corporation* The Middleby Corp.^* TransDigm Group, Inc.* URS Corp.* Wageworks, Inc.^ Waste Connections, Inc.* Xylem, Inc.* Information Technology - 21.5% Accenture PLC†* Alliance Data Systems Corp.^* ANSYS, Inc.^* Arm Holdings PLC - ADR† AVG Technologies NV^† Aviat Networks, Inc.^ Broadridge Financial Solutions, Inc.* Brocade Communications Systems, Inc.^* The accompanying notes are an integral part of these financial statements. 27 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% (Continued) Shares Value Information Technology - 21.5% (Continued) Cardtronics, Inc.^* $ CEVA, Inc.^ Computer Sciences Corp.* Concur Technologies, Inc.^* CoreLogic, Inc.^* CSG Systems International, Inc.^* Ericsson - ADR^†* FARO Technologies, Inc.^* Gilat Satellite Networks Ltd.^†* Google, Inc.^* GSI Technology^* Hittite Microwave Corp.^* Hollysys Automation Technologies Ltd.^† Informatica Corp.^* InterDigital, Inc.* International Rectifier Corp.^* IPG Photonics Corp.* j2 Global, Inc.* KLA-Tencor Corp.* Liquidity Services, Inc.^* Magnachip Semiconductor Corp.^* Marvell Technology Group Ltd.† Mellanox Technologies Ltd.^† Mitel Networks Corp.^† National Instruments Corp.* NCR Corp.^ Newport Corp.^ NIC, Inc.* NXP Semiconductors NV^† Oracle Corp.* Peregrine Semiconductor Corp Com^ Plantronics, Inc. Polycom, Inc.^* RealPage, Inc.^* Responsys, Inc.^ Rovi Corp.^* ServiceSource International, Inc.^* The accompanying notes are an integral part of these financial statements. 28 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 77.4% (Continued) Shares Value Information Technology - 21.5% (Continued) Solera Holdings, Inc.* $ Spreadtrum Communications, Inc. - ADR†* SPS Commerce, Inc.^ Stamps.com, Inc.^ Taiwan Semiconductor - ADR†* The Ultimate Software Group, Inc.^* VeriFone Systems, Inc.^* XO Group, Inc.^* Yahoo, Inc.^* Materials - 2.6% Axiall Corp.* CF Industries Holdings, Inc.* Companhia Siderurgica Nacional SA - ADR†* Headwaters, Inc.^* Monsanto Co.* Potash Corp. of Saskatchewan - ADR†* Royal Gold, Inc.* The Mosaic Co.* Utilities - 0.5% ITC Holdings Corp.* TOTAL COMMON STOCKS (Cost $73,676,160) EXCHANGE-TRADED FUNDS - 4.8% First Trust Morningstar Dividend Leaders Index Fund Guggenheim China Real Estate* Guggenheim S&P 500 Pure Growth ETF iShares DJ Select Dividend Index Fund iShares S&P 500 Growth Index Fund Market Vectors India Small Cap Index* PowerShares S&P 500 Low Volatility Proshares Ultra MSCI Emerging Markets* SPDR S&P rust* Vanguard High Dividend Yield ETF The accompanying notes are an integral part of these financial statements. 29 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund EXCHANGE-TRADED FUNDS - 4.8% (Continued) Shares Value Vanguard U.S. Total Stock Market Shares Index ETF $ WisdomTree Dividend ex-Financials Fund^ WisdomTree LargeCap Dividend Fund^ WisdomTree Japan Hedged Equity Fund* TOTAL EXCHANGE-TRADED FUNDS (Cost $4,728,602) CLOSED-END MUTUAL FUNDS - 0.1% Morgan Stanley China A Share Fund, Inc. TOTAL CLOSED-END MUTUAL FUNDS (Cost $139,933) WARRANTS - 0.1% Tile Shop Holdings, Inc. Expiration: November 2015, Exercise Price: $11.50 TOTAL WARRANTS (Cost $15,474) PURCHASED OPTIONS - 0.4% Contracts Value Call Options - 0.2% Gamestop Corp. Expiration: April 2013, Exercise Price: $26.00 Quiksilver, Inc. Expiration: May 2013, Exercise Price: $5.00 Verifone Systems, Inc. Expiration: January 2014, Exercise Price: $30.00 37 Expiration: January 2014, Exercise Price: $35.00 Expiration: January 2015, Exercise Price: $32.00 32 Vertex Pharmaceuticals, Inc. Expiration: January 2014, Exercise Price: $60.00 35 Expiration: January 2014, Exercise Price: $80.00 6 Total Call Options Put Options - 0.2% Deckers Outdoor Corp. Expiration: March 2013, Exercise Price: $35.00 Solazyme, Inc. Expiration: March 2013, Exercise Price: $25.00 12 The accompanying notes are an integral part of these financial statements. 30 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund PURCHASED OPTIONS - 0.4% (Continued) Contracts Value Put Options - 0.2% (Continued) Tesla Motors, Inc. Expiration: March 2013, Exercise Price: $46.00 $ Expiration: January 2014, Exercise Price: $40.00 24 Total Put Options TOTAL PURCHASED OPTIONS (Cost $682,246) SHORT-TERM INVESTMENTS - 26.0% Shares MONEY MARKET FUNDS - 26.0% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01%+ TOTAL SHORT-TERM INVESTMENTS (Cost $29,220,208) TOTAL INVESTMENTS (Cost $108,462,623) - 108.8% Liabilities in Excess of Other Assets - (8.8)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of February 28, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market. As of February 28, 2013, the value of these securities was $413,455 or 0.37% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 31 SCHEDULE OF SECURITIES SOLD SHORT at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 28.9% Shares Value Consumer Discretionary - 4.9% Ambow Education Holding - ADR†~ $ Ascena Retail Group, Inc. Blue Nile, Inc. Buckle, Inc. Central European Media Entrepreneurs† Conns, Inc. Ctrip.com International, Ltd. - ADR† Digital Generation, Inc. Fred’s, Inc. Gamestop Corp. Groupon, Inc. iRobot Corp. J.C. Penney Company, Inc. Lululemon Athletica, Inc. Lumber Liquidators Holdings, Inc. Morgans Hotel Group Netflix, Inc. Penn National Gaming, Inc. Radioshack Corp. ReachLocal, Inc. Sony Corp. - ADR† Tesla Motors, Inc. Tripadvisor, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Consumer Staples - 1.3% Adecoagro SA† Boulder Brands, Inc. Calavo Growers, Inc. Craft Brew Alliance, Inc. Lifeway Foods, Inc. Monster Beverage Corp. Sysco Corp. United Natural Foods, Inc. USANA Health Sciences, Inc. The accompanying notes are an integral part of these financial statements. 32 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 28.9% (Continued) Shares Value Energy - 2.2% Amyris, Inc. $ Approach Resources, Inc. BPZ Resources, Inc. Cheniere Energy, Inc. Cimarex Energy Co. Endeavour International Corp. EQT Corp. Gulf Island Fabrication, Inc. Harvest Natural Resources, Inc. Isramco, Inc. Kinder Morgan, Inc. Kior, Inc. Kodiak Oil & Gas Corp.† Laredo Pete Holdings, Inc. Lufkin Industries, Inc. Magnum Hunter Resources Corp. National Oilwell Varco, Inc. Petroleo Brasileiro SA - ADR† Renewable Energy Group, Inc. Sanchez Energy Corp. Solazyme, Inc. Tetra Technologies, Inc. Financials - 1.1% Calamos Asset Management, Inc. Homeowners Choice, Inc. Protective Life Corp. Zillow, Inc. Health Care - 5.9% Abaxis, Inc. Acorda Therapeutics, Inc. Align Technology, Inc. Anacor Pharmaceuticals, Inc. Arena Pharmaceuticals, Inc. Assisted Living Concepts, Inc. Athenahealth, Inc. The accompanying notes are an integral part of these financial statements. 33 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 28.9% (Continued) Shares Value Health Care - 5.9% (Continued) Cepheid, Inc. $ DENTSPLY International, Inc. Exact Sciences Corp. Insulet Corp. Ironwood Pharmaceuticals, Inc. Navidea Biopharmaceuticals, Inc. Orasure Technologies, Inc. Quality Systems, Inc. Questcor Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. Spectrum Pharmaceuticals, Inc. Synageva Biopharma Corp. Tornier NV† United Therapeutics Corp. Vivus, Inc. Volcano Corp. Industrials - 2.0% ACCO Brands Corp. Capstone Turbine Corp. Colfax Corp. Enphase Energy, Inc. Healthcare Services Group, Inc. Meritor, Inc. Pitney Bowes, Inc. Polypore International, Inc. Quanex Building Products Corp. Rand Logistics, Inc. Ritchie Bros. Auctioneers, Inc.† Tennant Co. Thermon Group Holdings, Inc. WESCO International, Inc. Information Technology - 10.0% Accelrys, Inc. Active Network, Inc. The accompanying notes are an integral part of these financial statements. 34 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 28.9% (Continued) Shares Value Information Technology - 10.0% (Continued) ADTRAN, Inc. $ Advanced Micro Devices, Inc. Alcatel-Lucent - ADR† Angie’s List, Inc. Applied Micro Circuits Corp. ASML Holding NV - ADR† AVG Technologies NV Black Box Corp. Blucora, Inc. Brightcove, Inc. Callidus Software, Inc. Carbonite, Inc. Cavium, Inc. Ceragon Networks Ltd.† Ciena Corp. Concur Technologies, Inc. Cypress Semiconductor Corp. DragonWave, Inc.† Electronic Arts, Inc. Extreme Networks, Inc. EZchip Semiconductor Ltd.† FARO Technologies, Inc. First Solar, Inc. Fusion-io, Inc. Hewlett-Packard Co. Imperva, Inc. Interactive Intelligence Group, Inc. IXYS Corp. j2 Global, Inc. Jive Software, Inc. Lexmark International, Inc. Limelight Networks, Inc. LivePerson, Inc. Mercury Computer Systems, Inc. Micron Technology, Inc. MicroStrategy, Inc. Nokia Corp. - ADR† NVE Corp. The accompanying notes are an integral part of these financial statements. 35 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 28.9% (Continued) Shares Value Information Technology - 10.0% (Continued) Open Text Corp.† $ Qlogic Corp. Rackspace Hosting, Inc. RealD, Inc. Renren, Inc. - ADR† Research In Motion† Rosetta Stone, Inc. Saba Software, Inc. Seagate Technology† Sigma Designs, Inc. Sina Corp.† Stamps.com, Inc. STmicroelectronics NV - ADR† Sunpower Corp. TeleNav, Inc. Tellabs, Inc. Trina Solar Limited - ADR† Trulia, Inc. UniPixel, Inc. United Microelectronics - ADR† Universal Display Corp. Viasat, Inc. Virnetx Holding Corp. VistaPrint NV† Web.com Group, Inc. Xerox Corp. Materials - 1.4% AEP Industries, Inc. Alexco Resource Corp.† Avalon Rare Metals, Inc.† Compass Minerals International, Inc. Flotek Industries, Inc. Haynes International, Inc. Horsehead Holding Corp. Martin Marietta Materials Meadwestvaco Corp. Molycorp, Inc. The accompanying notes are an integral part of these financial statements. 36 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund COMMON STOCKS - 28.9% (Continued) Shares Value Materials - 1.4% (Continued) Sherwin-Williams Co. $ Tahoe Resources, Inc.† U. S. Concrete, Inc. Universal Stainless & Alloy Utilities - 0.1% Cadiz, Inc. UIL Holdings Corp. TOTAL COMMON STOCKS (Proceeds $34,247,051) EXCHANGE-TRADED FUNDS - 2.1% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Direxion Daily Small Cap Bear 3X Shares Direxion Daily Small Cap Bull 3X Shares TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,152,363) REITS - 0.4% CoreSite Realty Corp. TOTAL REITS (Proceeds $308,731) TOTAL SECURITIES SOLD SHORT (Proceeds $36,708,145) - 31.4% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt † U.S. traded security of a foreign issuer or corporation. ~ Illiquid security, a security may be considered illiquid if it lacks a readily available market. As of February 28, 2013, the value of these securities was $288,535 or 0.26% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 37 SCHEDULE OF OPTIONS WRITTEN at February 28, 2013 Orinda SkyView Multi-Manager Hedged Equity Fund Contracts Value CALL OPTIONS Deckers Outdoor Corp. Expiration: March 2013, Exercise Price: $47.50 14 $ Gamestop Corp. Expiration: April 2013, Exercise Price: $30.00 Herbalife Ltd. Expiration: March 2013, Exercise Price: $36.00 Total Call Options TOTAL OPTIONS WRITTEN (Premiums received $150,054) $ SCHEDULE OF OPEN FUTURES CONTRACTS at February 28, 2013 Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) S&P 500 E-mini Futures 17 March 2013 As of February 28, 2013, initial margin deposits of $59,500 have been pledged in connection with the open futures contracts. The accompanying notes are an integral part of these financial statements. 38 SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 28, 2013 Orinda SkyView Macro Opportunities Fund Percentages represent market value as a percentage of net assets. 39 SCHEDULE OF INVESTMENTS at February 28, 2013 Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 72.5% Shares Value Consumer Discretionary - 9.8% Amazon.com, Inc.^* $ Coach, Inc. Comcast Corp.* Ford Motor Co.* General Motors Co.^* J.C. Penney Company, Inc. Kohl’s Corp. McDonald’s Corp. Mohawk Industries, Inc.^* Starwood Hotels & Resorts Worldwide, Inc. Toyota Motor Corp. - ADR† Consumer Staples - 1.0% Coca-Cola Co.* Energy - 10.5% CVR Energy, Inc.^* Devon Energy Corp.* Exxon Mobil Corp.* Golar LNG Ltd.†* Heckmann Corp.^* Helmerich & Payne, Inc.* HollyFrontier Corp.* Kinder Morgan, Inc.* Marathon Petroleum Corp.* PBF Energy, Inc.^ Peabody Energy Corp.* Rentech, Inc.^* SandRidge Energy, Inc.^ Spectra Energy Corp.* Tesoro Corp.* TransCanada Corp.†* Valero Energy Corp.* Williams Companies, Inc.* The accompanying notes are an integral part of these financial statements. 40 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 72.5% (Continued) Shares Value Financials - 15.2% American Express Co.* $ Bank Of America Corp.* BB&T Corp.* CapitalSource, Inc.* Capitol Federal Financial, Inc. Comerica, Inc.* Commerce Bancshares, Inc.* Credit Suisse Group - ADR†* Fidelity National Financial, Inc.* Fifth Third Bancorp* First American Financial Corp.* Harris & Harris Group, Inc.^* Huntington Bancshares, Inc.* Jefferies Group, Inc. JPMorgan Chase & Co.* KeyCorp* KKR & Co. LP Loews Corp.* Morgan Stanley* Stewart Information Services Corp.* The Goldman Sachs Group, Inc.* UBS AG†* Health Care - 4.9% Amgen, Inc.* Eli Lilly & Co.* Johnson & Johnson* Merck & Co., Inc.* Pfizer, Inc.* Questcor Pharmaceuticals, Inc. ResMed, Inc.* Industrials - 4.6% American Railcar Industries, Inc.* Chart Industries, Inc.^* Chicago Bridge & Iron Co. NV - ADR†* The accompanying notes are an integral part of these financial statements. 41 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 72.5% (Continued) Shares Value Industrials - 4.6% (Continued) Emerson Electric Co. $ Nordson Corp.* Quanta Services, Inc.^* Spirit Aerosystems Holdings, Inc.^ Trinity Industries, Inc. United Parcel Service, Inc.* Information Technology - 11.1% Apple, Inc.* Cisco Systems, Inc.* Facebook, Inc.^* FEI Co.* Google, Inc.^* Intel Corp.* International Business Machines Corp.* j2 Global, Inc.* LinkedIn Corp.^* Oracle Corp.* Qualcomm, Inc.* Materials - 12.7% Agnico-Eagle Mines Ltd.†* Agrium, Inc.†* Anglogold Ashanti - ADR†* Axiall Corp.* Barrick Gold Corp.†* First Majestic Silver Corp.^†* Freeport-McMoRan Copper & Gold, Inc.* Goldcorp, Inc.†* Hecla Mining Co. Kinross Gold Corp.†* Louisiana Pacific Corp.^* MAG Silver Corp.^†* Monsanto Co.* New Gold, Inc.^†* Newmont Mining Corp.* The accompanying notes are an integral part of these financial statements. 42 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 72.5% (Continued) Shares Value Materials - 12.7% (Continued) North American Palladium Ltd.^† $ Pan American Silver Corp.†* Rubicon Minerals Corp.^†* Silver Standard Resources^†* Stillwater Mining Co.^* Taseko Mines Ltd.^† Timmins Gold Corp.^† Yamana Gold, Inc.†* Utilities - 2.7% AGL Resources, Inc.* Black Hills Corp.* CenterPoint Energy, Inc.* MDU Resources Group, Inc.* National Fuel Gas Co.* Questar Corp.* Sempra Energy* TOTAL COMMON STOCKS (Cost $21,660,870) REITS - 0.9% Plum Creek Timber Co., Inc.* Weyerhaeuser Co.* TOTAL REITS (Cost $264,989) Principal CORPORATE BONDS - 3.3% Amount Harrah’s Operating Company, Inc., 5.375%, 12/15/2013 $ Pitney Bowes, Inc., 5.250%, 01/15/2037 Taseko Mines Ltd., 7.750%, 04/15/2019† TOTAL CORPORATE BONDS (Cost $1,000,233) The accompanying notes are an integral part of these financial statements. 43 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Macro Opportunities Fund EXCHANGE-TRADED FUNDS - 8.3% Shares Value CurrencyShares Swiss Franc^* $ Greenhaven Continuous Commodity Index Fund^* iShares Barclays MBS Bond Fund^* iShares Floating Rate Note^* iShares iBoxx Investment Grade Corp. Bond^* iShares MSCI Emerging Markets Index Fund iShares S&P/TOPIX 150 Index Fund Pimco Total Return ETF* PowerShares Emerging Markets Sovereign Debt Portfolio* PowerShares S&P 500 Buywrite* PowerShares S&P 500 Low Volatility* PowerShares Senior Loan* ProShares Ultra Short S&P 500^ SPDR DB International Government Inflation-Protected Bond^* Sprott Physical Platinum & Palladium Trust^†* TOTAL EXCHANGE-TRADED FUNDS (Cost $2,508,944) CLOSED-END MUTUAL FUNDS - 4.8% Central Fund of Canada Ltd.†* TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,484,027) PURCHASED OPTIONS - 0.5% Contracts Put Options - 0.5% Hewlett-Packard Co. Expiration: January 2014, Exercise Price: $15.00 PowerShares QQQ Trust, Series 1 Expiration: April 2013, Exercise Price: $65.00 SPDR S&P 500 Expiration: June 2013, Exercise Price: $145.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $229,908) The accompanying notes are an integral part of these financial statements. 44 SCHEDULE OF INVESTMENTS (Continued) at February 28, 2013 Orinda SkyView Macro Opportunities Fund SHORT-TERM INVESTMENTS - 16.7% Contracts Value MONEY MARKET FUNDS - 16.7% Fidelity Government Portfolio - Class I, 0.01%+ $ TOTAL SHORT-TERM INVESTMENTS - 16.7% (Cost $5,048,976) TOTAL INVESTMENTS (Cost $32,197,947) - 107.0% Liabilities in Excess of Other Assets - (7.0)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown represents the fund’s 7-day yield as of February 28, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 45 SCHEDULE OF SECURITIES SOLD SHORT at February 28, 2013 Orinda SkyView Macro Opportunities Fund COMMON STOCKS - 10.7% Shares Value Consumer Staples - 0.1% Crimson Wine Group Ltd. $ Energy - 2.0% Chesapeake Energy Corp. CNOOC Ltd. - ADR† PetroChina Co. Ltd. - ADR† Financials - 2.4% Leucadia National Corp. WestPac Banking Corp. - ADR† Industrials - 1.7% General Dynamics Corp. Lockheed Martin Corp. The Manitowoc Company, Inc. Terex Corp. Information Technology - 0.7% Apple, Inc. Materials - 3.8% BHP Billiton Ltd. - ADR† Freeport-McMoRan Copper & Gold, Inc. Rio Tinto PLC - ADR† Southern Copper Corp. Teck Resources Ltd.† Vale SA - ADR† TOTAL COMMON STOCKS (Proceeds $3,128,584) The accompanying notes are an integral part of these financial statements. 46 SCHEDULE OF SECURITIES SOLD SHORT (Continued) at February 28, 2013 Orinda SkyView Macro Opportunities Fund EXCHANGE-TRADED FUNDS - 4.4% Shares Value iShares FTSE China 25 Index $ iShares MSCI Australia Index iShares MSCI Brazil TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,273,408) U.S. GOVERNMENT NOTE/BOND - 4.4% United States Treasury Bonds TOTAL U.S. GOVERNMENT NOTE/BOND (Proceeds $1,318,657) TOTAL SECURITIES SOLD SHORT (Proceeds $5,720,649) - 19.5% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 47 SCHEDULE OF FUTURES CONTRACTS at February 28, 2013 Orinda SkyView Macro Opportunities Fund Number of Contracts Unrealized Purchased / Notional Settlement Appreciation Description (Sold) Value Month (Depreciation) Long Contracts 3 Month Euro Euribor Futures 2 $ September 2013 $
